Citation Nr: 0209534	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-08 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than September 12, 
1994, for service-connected disability compensation.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from July 1980 to October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The veteran was separated from service in October 1980.  

2.  The veteran first filed a claim for service-connected 
disability benefits on September 12, 1994.  

3.  Entitlement to service connection for various 
disabilities was established by the RO by a rating decision 
in December 1997, effective from September 12, 1994.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 12, 
1994, for service connection for VA disability benefits have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400(b)(2) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
December 1997 rating decision, February 1999 statement of the 
case, and March 2002 supplemental statement of the case, the 
veteran and her representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate her claim.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records and private medical records, including 
records developed in association with the veteran's 
application for Social Security disability benefits.  
Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 66 Fed. Reg. at 45,631 (to be codified as amended 
at 38 C.F.R. § 3.159(c)(4)).  A medical examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  Id.  As discussed in detail 
below, the Board finds that the evidence in this case is 
sufficient to render a determination, such that an additional 
medical examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
her appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis 

The effective date for a grant of service connection shall be 
the day following separation from active service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the date of receipt of 
claim, or the date entitlement arose, whichever is later will 
be used.  Separation from service means separation under 
conditions other than dishonorable from continuous active 
service which extended from the date the disability was 
incurred or aggravated.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2).  

The evidence in this case clearly shows that, while her 
various disabilities may have arisen or been aggravated 
during service, the veteran first filed a claim for VA 
disability benefits on VA Form 21-526 with a VA Regional 
Office on September 12, 1994.  She does not dispute that 
fact.  Her DD Form 214 shows that she was separated from 
service in October 1980.  By a rating decision in December 
1997, the RO established service connection for several 
disabilities and assigned an effective date of September 12, 
1994.  

The law and regulations governing assignment of the effective 
date for a grant of service connection are quite specific.  
Unless the service connection claim is filed with VA within 
the first year after the veteran's separation from service, 
the effective date can be no earlier than the date of receipt 
of the claim for service connection.  

Further, the regulations state that a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid.  38 C.F.R. § 3.151(a) (2001).  However, 
the regulations also provide that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.      38 C.F.R. § 3.155(a) 
(2001).  

In this case, the record does not reflect receipt of any 
communication from the veteran or from anyone else prior to 
September 12, 1994, the liberal interpretation of which might 
indicate her intent to apply for VA benefits regarding the 
disabilities for which service connection was later granted.  
She does not dispute that fact either.  

The Board is bound to apply the law and regulations to the 
facts of each case.  38 U.S.C.A. § 7104(c).  In this case, 
the law and the facts are clear and undisputed.  Because the 
veteran's service connection claim was received more than one 
year after her separation from service, the earliest 
effective date that may be assigned for service connection 
for her various disabilities is September 12, 1994, the date 
of receipt of her claim therefor.  Inasmuch as that date was 
assigned by the RO, the veteran's appeal must be denied.  

The Board notes that the veteran has expressed essentially 
one argument in contending that the effective date for the 
grant of service connection should be the day after her 
separation from service: that she was advised on three 
occasions, beginning at the time of her discharge from 
service, that she didn't qualify for any benefits since she 
had not served long enough, even after she had been awarded 
Social Security disability benefits based on disabilities 
that were incurred during that service.  

The veteran's contention is in the nature of a request for 
equitable relief, based on her reliance on inaccurate advice 
in failing to file a claim for VA disability benefits.  The 
authority to grant equitable relief concerning VA benefits, 
however, is reserved by law to the Secretary of the 
Department of Veterans Affairs.  38 U.S.C.A. § 503(a) (West 
1991).  The Board has no jurisdiction over such claims.  
Therefore, the veteran is referred to the office of the 
Secretary if she elects to pursue her claim further.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
veteran's claim for an effective date earlier than September 
12, 1994, for service connection for various disabilities is 
denied.  


ORDER

Entitlement to an effective date earlier than September 12, 
1994, for service connection for various disabilities is 
denied.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

